05/19/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0492


                                        DA 19-0492


PARK COUNTY ENVIRONMENTAL COUNCIL
and GREATER YELLOWSTONE COALITION,                                       FILED
           Plaintiffs and Appellees,                                    MAY 1 9 2020
                                                                     Bowen Greenwooa
     v.                                                            Clerk of Suprerne Cou rt
                                                                      State of Montana

MONTANA DEPARTMENT OF ENVIRONMENTAL
QUALITY and LUCKY MINERALS,INC.,                                   ORDER
           Defendants and Appellants,

     and

STATE OF MONTANA,by and through the
Office ofthe Attomey General,

           Intervenor and Appellant.


      Having considered the parties' briefs and reviewed the record in this matter, the
Court requests supplemental briefing on the following questions:

      Does the Congressional withdrawal of federal lands in the Emigrant
      Crevice Area require the District Court to reconsider its order in 2018
      granting summary judgment?

      Does the withdrawal require DEQ to conduct a new MEPA analysis taking
      into consideration the actions ofthe United States Congress?

      How does the withdrawal impact Lucky's ability to conduct road
      improvements to allow access of its mining equipment, given that such
      improvements would take place on Forest Service roads within the
      withdrawal area?

      IT IS HEREBY ORDERED that the parties are directed to file simultaneous
supplemental briefs within thirty days of the date of this Order addressing the issues set
forth above. Each party's brief shall be limited to 5,000 words.
The Clerk is qizted to provide copies of this Order to all counsel of record.
Dated this I S   day of May,2020.

                                         For the Court,



                                                       Chief Justice




                                     2